Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reasons for Allowance 
2.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “at least one sync propagation circuit configured to: either or both of propagate and acknowledge the first synchronisation request in accordance with the configuration settings associated with the first synchronisation group; and either or both of propagate and acknowledge the second synchronisation request in accordance with the configuration settings associated with the second synchronisation group.” in combination with other recited elements in independent claim 1. 
      
3.    Torudbakken et al. (US Patent Application Pub. No: 20200012609 A1) the closest prior art of record, teaches the gateway has an accelerator interface connected to a sub-system to enable transfer of batches of data between the sub-system and a first gateway. Torudbakken discloses a data connection interface is connected to an external storage for exchanging data between the first gateway and the external storage. Torudbakken suggests a gateway interface is connected to a second gateway. Torudbakken further discloses a memory interface is connected to a local memory associated with the second gateway; also a streaming engine  controls streaming of the batches of the data into and out of the second gateway in response to pre-compiled data exchange synchronization points attained by the sub-system, where the streaming of the batches of the data is selectively performed through one of the accelerator interface, the data connection  However, Torudbakken doesn’t teach “at least one sync propagation circuit configured to: either or both of propagate and acknowledge the first synchronisation request in accordance with the configuration settings associated with the first synchronisation group; and either or both of propagate and acknowledge the second synchronisation request in accordance with the configuration settings associated with the second synchronisation group.”

4.    Krishnan et al. (U.S. Patent Application Pub. No: 20200012609 A1), the closest prior art of record, teaches the distributed data storage system comprises a first data storage system at a first site. Krishnan disclose the first data storage system is used to remotely mirror data using synchronous block-based channel and asynchronous block-based channel to respective backup sites. Krishnan suggests the block-based channels employing a block-based data storage protocol being a storage-oriented protocol employing a model of a storage device as a linear array of fixed-size blocks. Krishnan further discloses a second data storage system is connected to the first data storage system by the synchronous block-based channel to provide synchronous backup for the first data storage system. Krishnan suggests a cloud gateway is connected to the first data storage system by the asynchronous block-based channel and having an object-based cloud storage  connection to a cloud storage system. Krishnan further teaches the translation logic performs conversion between block-oriented structuring of data of the block interface and object-oriented structuring of data of the object interface. However, Krishnan doesn’t teach “at least one sync propagation circuit configured to: either or both of propagate and 

5.     Independent claims 19 and 20 recites limitations similar to those noted above for independent claim 1, are considered allowable for the same reasons noted above for claim 1.

6.     Dependent claims 2-18 recites limitations similar to those noted above for independent claims 1,19 and 20 and are considered allowable for the same reasons noted above for claims 1,19 and 20.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                           Conclusion
                       RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
References Considered Pertinent but not relied upon
       Fenwick et al. (US Patent Application Pub. No: 20110110360 A1) teaches a methods and apparatuses for synchronizing a system clock of a computer via a local gateway are described herein.  In one embodiment, a local clock of a gateway device is periodically synchronized with a remote time service facility over an external network. Fenwick discloses the synchronized local clock of the gateway device is then used to synchronize a system clock of one or more clients over a local network without having the clients individually to access the remote time service facility.  

         Chang (US Patent Application Pub. No: 20060154679 A1) teaches a method and system for synchronizing transmission/reception timings delayed during transmission/reception of data frames for voice signals in a mobile communication system including a media gateway with a transcoder and a base station controller for exchanging digital voice signals with the media gateway.  Chang discloses a media gateway or the base station controller performs synchronization control by detecting synchronization of forward data frames for the voice signals. Chang suggest as the base station controller requests synchronization, the media gateway adjusts transmission timing and acquires synchronization according to the adjusted transmission timing, thereby correctly transmitting/receiving data frames for the voice signals.

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181